Citation Nr: 0817711	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-28 613	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for erectile 
dysfunction, currently evaluated as noncompensable.

2.  Entitlement to an increased evaluation for diabetic 
neuropathy of the right lower extremity, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased evaluation for diabetic 
neuropathy of the left lower extremity, currently evaluated 
as 30 percent disabling.

4.  Entitlement to an increased evaluation for nephropathy, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic retinopathy and cataracts.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The March 2004 rating decision granted service connection for 
diabetic retinopathy and cataracts, evaluated as 10 percent 
disabling, effective March 1, 2004, and continued the 
noncompensable evaluation for erectile dysfunction, the 30 
percent evaluation of nephropathy, and the 30 percent 
evaluation of diabetic neuropathy in each of the lower 
extremities.

The veteran was previously represented by a private attorney, 
Richard A. LaPointe.  In a May 2006 letter, the Board 
notified the veteran that Mr. LaPointe was retiring from the 
practice of law, and requested that he advise whether he 
wanted to represent himself, or wanted to appoint another 
representative.  Later in May 2006, the veteran indicated 
that he wanted to represent himself.

This matter was remanded by the Board in August 2006 for 
further development.  


FINDINGS OF FACT

1.  Erectile dysfunction is manifested by impotency without 
visible deformity of the penis; the veteran is currently in 
receipt of special monthly compensation based on loss of use 
of a creative organ.

2.  Peripheral neuropathy of the right lower extremity is 
manifested by subjective complaints and mild sensory 
disturbance without foot drop; drooping of the first 
phalanges of all toes; an inability to dorsiflex the foot; 
loss of extension of the proximal phalanges of toes; loss of 
abduction of the foot; weakened adduction; or anesthesia 
covering the entire dorsum of foot and toes.

3.  Peripheral neuropathy of the left lower extremity is 
manifested by subjective complaints and mild sensory 
disturbance without foot drop; drooping of the first 
phalanges of all toes; an inability to dorsiflex the foot; 
loss of extension of the proximal phalanges of toes; loss of 
abduction of the foot; weakened adduction; or anesthesia 
covering the entire dorsum of foot and toes.

4.  Diabetic nephropathy is asymptomatic and has not been 
manifested by albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling.

5.  Since the effective date of the grant of service 
connection, the veteran's diabetic retinopathy with cataracts 
has been manifested by best corrected distant vision of no 
worse than 20/30 in the right eye and 20/25-2 in the left eye 
with full visual fields and no diplopia or double vision.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.115b, 
Diagnostic Code 7522 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for peripheral neuropathy of the right lower extremity due to 
diabetes mellitus (DM) have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Code 
8521 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for peripheral neuropathy of the left lower extremity due to 
DM have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8521.

4.  The criteria for an evaluation in excess of 30 percent 
for diabetic nephropathy have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.104, 4.115, Diagnostic Code 7101, 7541 
(2007).

5.  The criteria for a disability rating greater than 10 
percent for diabetic retinopathy with cataracts have not been 
met at any time since the effective date of the grant of 
service connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.75, 4.84a, Diagnostic Codes 6006, 
6077, 6078, 6079, 6080, 6090 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As it relates to the issue of diabetic retinopathy with 
cataracts, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007).  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Goodwin v. 
Peake, No. 05-0876 (Fed. Cir. May 19, 2008). 

There has been no allegation of prejudice in this case, and 
further VCAA notice is not requried as to the diabetic 
retinopathy appeal.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In February 2004 and August 2006 letters, the RO informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The letters did tell him to submit medical evidence in his 
possession and to tell VA about relevant evidence and that it 
was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran, and 
since service connection has been established, a connection 
between the disabilities and service has also been 
substantiated.  The August 2006, letter contained notice as 
to the effective date and rating elements of the claims.

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The VCAA letter in this case told the veteran that to 
substantiate his claims for increase; the evidence must show 
that the disabilities had gotten worse.  The August 2006 
letter told him that he could substantiate the claim with 
evidence of the impact of the disability on employment.  The 
veteran was not specifically told to substantiate his claims 
with evidence of the impact of the disabilities on daily 
life.  The veteran has, however, been afforded examinations 
in which he was asked to report these impacts.  He should 
thereby have been put on notice that these impacts could 
substantiate his claims.  
Peripheral neuropathy is not rated on the basis of specific 
laboratory or test results.  Nephropathy is rated on the 
basis of specific laboratory findings.  He was not 
specifically informed of this fact in the VCAA notice 
letters.
The August 2006 letter told the veteran that his disability 
was rated in accordance with criteria contained in diagnostic 
codes contained in the rating schedule.  The veteran was 
provided with the specific rating criteria in the statement 
of the case.  
Notice contained in a statement of the case cannot provide 
VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran did, however, receive actual notice of 
the rating criteria and had years to submit evidence, request 
a hearing and make additional argument after he received 
actual notice.  The VCAA letter did provide examples of the 
types of evidence that could be submitted to substantiate the 
claims.  
There was a timing deficiency in the August 2006 letter, 
because it was provided after the initial adjudication of the 
claim.  The timing deficiency was cured by readjudication of 
the claims in supplemental statements of the case after the 
notice was provided.  Mayfield v. Nicholson, 444 F.3d at 
1333.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded necessary VA examinations with 
regard to each issue.  

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007)

Erectile Dysfunction

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power."  38 C.F.R. § 4.115b.  A 
20 percent evaluation is the only rating assignable under 
this diagnostic code.  Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.

At a January 2002 VA examination the penis, scrotum, testes, 
and urethra were normal.  At the time of his January 2007 VA 
examination, the veteran was again found to have no deformity 
of the penis.  

While the veteran has loss of erectile power, the medical 
evidence of record does not indicate, nor does the veteran 
contend, that he has any deformity of the penis.  Without 
evidence of deformity of the penis, there is no basis for the 
assignment of a compensable evaluation for erectile 
dysfunction.  The weight of the evidence is against the 
claim.  The claim for a compensable schedular rating for 
impotence must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2007).



Right and Left Lower Extremity Neuropathy

The veteran's neurologic disability of the lower extremities 
has been rated under the provisions of Diagnostic Code 8521.  
38 C.F.R. § 4.121a.

Under this regulatory provision, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 20 percent evaluation 
is warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis, and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this paragraph will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).

At the time of his March 2004 VA examination, the veteran 
reported that his feet hurt all the time, especially at night 
in bed.  The pain was usually an aching pain but there was 
also infrequent additional brief shooting pain from the knees 
down to the feet.  There was also occasional numbness and 
tingling in the toes, but this was brief and sporadic.  
Walking was limited primarily due to his chronic obstructive 
pulmonary disease as opposed to the foot symptoms.  He used a 
cane to improve his stability while he walked.  

Physical examination revealed minimal hyperpigmentation of 
the tops of the veteran's feet and sensory function was 
intact in the toes with perception of both light touch and 
sharp versus dull discrimination intact throughout.  The 
pedal pulses were weak but present, bilaterally.  The 
examiner indicated that the veteran had symptoms consistent 
with bilateral neuropathy of the feet.  

In August 2006, the Board remanded this matter for further 
development, to include a VA examination.  

The veteran was afforded an additional VA examination in 
January 2007.  At the examination, the veteran reported no 
limitation of his activities, except that the pain in his 
feet and legs limited his walking to moderate distances.  He 
reported frequent pain from the mid calves to the toes, 
bilaterally, worse on the right than the left, treated with 
Darvocet and bedtime Baclofen; both which helped reduce the 
pain.  His pain was worse with prolonged walking, and limited 
his walking to 100 to 200 yards at time before having to 
rest.  

Physical examination of the feet revealed they were normal.  
There were no skin abnormalities.  Pedal pulses were 2+ and 
there were no signs of infection.  His light touch sensation 
was normal and his sharp versus dull discrimination was 
slightly decreased in the feet only.  Muscle strength was 
normal and there was no apparent paralysis anywhere.  The 
diagnosis was bilateral peripheral neuropathy of the feet.  

In an August 2007 addendum, it was noted that on the January 
2007 examination muscle strength was normal with no apparent 
paralysis.  The examiner further observed that the veteran 
denied any weakness in the lower extremities.  He stated that 
clinical examination confirmed normal equal strength, 
bilaterally, with no paralysis.  

This evidence shows diabetic neuropathy of the right and left 
lower extremities is manifested by mild sensory disturbance 
with diminished sensation over the feet.  The evidence does 
not show that the veteran's sensory and motor deficits of the 
right and/or left lower extremity meet, or more closely 
approximate, the criteria for complete paralysis of the 
common peroneal nerve.  There has been no demonstration of 
foot drop; slight drooping of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of  extension 
of the proximal phalanges of toes; loss of abduction of the 
foot, weakened adduction; or anesthesia covering the entire 
dorsum of foot and toes.  The preponderance of the lay and 
medical evidence of record does not establish the veteran's 
entitlement to a 40 percent rating for either lower 
extremity.  As such the weight of the evidence is against 
increased ratings and the claims are denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Diabetic Nephropathy

The present appeal also involves the veteran's claim that the 
severity of his service-connected diabetic nephropathy 
warrants a rating in excess of 30 percent.  This disability 
is evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7541.  

Diabetic nephropathy is rated on the basis of renal 
dysfunction.  The rating criteria provide that a 30 percent 
rating is warranted for albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  A 60 percent rating is warranted 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.  An 80 percent 
rating is warranted for persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 
mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Finally, a 100 percent rating is warranted for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular.  
38 C.F.R. § 4.115a.

At the time of a March 2004 VA examination, it was noted that 
the veteran had no urinary symptoms except for occasional 
frequency and urgency, with no nocturia.  The examiner 
indicated that the veteran had minimal and non constant 
spilling of protein by the kidneys.  Lab reports showed 
normal BUN and creatinine levels.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that the veteran's blood pressure was 
171/63 at the time of a November 2003 outpatient visit.  

Following the August 2006 remand, the veteran was afforded a 
VA examination in January 2007.  

At the time of the January 2007 examination, it was noted 
that the veteran had no known problems with his kidneys.  It 
was further indicated that the most recent blood work from 
November 2006 had shown a BUN of 15 and creatinine of 1.0.  
The last urinalysis performed in April 2006 had a negative 
microalbumin.  The veteran indicated that he had never been 
on dialysis.  Basic metabolic panel and urine for 
microalbumin were performed and revealed results within 
normal limits.  Blood pressure readings performed at the time 
of the examination were 140/66, 144/68, and 140/62.  The 
examiner noted that blood pressure reading performed in 
September and December 2006 had been 140/60 and 150/60.  A 
diagnosis of no apparent nephropathy, current and past kidney 
function tests normal, with no albuminuria, was rendered.  

In an August 2007 addendum report, it was noted that kidney 
function tests performed in July 2003 and August 2007 were 
normal.  It was further observed that a BUN reading of 18 and 
a creatinine level of 1.1 on August 2007 testing did not 
support a diagnosis of nephropathy.  

These results do not more closely match the criteria for any 
higher rating.  In this regard, the Board notes that the 
record contains no evidence of constant albuminuria or a 
definite decrease in kidney function.  Moreover, there is no 
evidence of hypertension manifested by diastolic pressure 
predominantly 120 or more, as is required to meet the 
criteria for 40 percent disabling hypertension. See 38 C.F.R. 
§ 4.104, DC 7101. Thus, the preponderance of the evidence is 
against a higher rating for the diabetic nephropathy and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Diabetic Retinopathy with Cataracts

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetic retinopathy is evaluated as 10 percent disabling 
under Diagnostic Code 6006, which allows for the assignment 
of rating based on retinitis.  See 38 C.F.R. § 4.84a.  
Although no diagnostic code specifically directs evaluation 
of retinopathy, unlisted medical conditions may be rated 
under the criteria of a closely related disease or injury if 
the conditions are closely analogous in terms of affected 
functions, anatomical localization, and symptomatology.  See 
38 C.F.R. § 4.20.

Diagnostic Codes 6000 through 6009 provide for evaluation of 
diseases of the eye under general criteria, which in turn 
provides that chronic forms of the diseases listed in those 
diagnostic codes are rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  An additional 10 
percent rating is combined during active pathology.  The 
minimum evaluation during active pathology is 10 percent.  
See 38 C.F.R. § 4.84a.

At a June 2003 VA examination, the veteran reported that he 
had been diabetic for approximately 12 years.  He stated that 
his vision was "pretty good on an everyday basis."  He 
noted that he had had some difficulty passing a vision test 
at an aluminum plant.  He stated that when his blood sugar 
was imperfectly controlled, his vision was blurry and on 
those days he seemed to have the vision tests which made them 
more difficult to pass.  The veteran indicated that his 
vision was not really his main issue.  He noted that his 
vision fluctuated with his blood sugar.  

Examination revealed that the veteran's best corrected visual 
acuity at distance and near was 20/20 in both eyes.  His 
applanation tonometry was 18 in the right and 19 in the left.  
His confrontation visual fields, extraocular movements, and 
pupillary examinations were all normal.  Slit lamp 
examination was also normal except for trace nuclear 
sclerosis cataracts in both eyes.  After the installation of 
dilating drops, the veteran was found to have no evidence of 
diabetic neuropathy.  

It was the examiner's impression that the veteran had mild 
induced diabetic cataracts with no evidence of diabetic 
retinopathy.  He was also noted to have retained excellent 
central vision and fluctuating vision relating to his blood 
sugar.  

At a March 2004 VA eye examination; the veteran reported that 
he had never been told that he had significant diabetic eye 
disease.  He stated that his vision was "pretty good."

Physical examination revealed that the veteran's best 
corrected visual acuity at distance was 20/30 in his right 
eye and 20/25 in the left eye.  With proper reading add he 
was 20/28 near in both eyes.  Applanation tonometry was 20 in 
both eyes.  His confrontation, visual fields, extraocular 
examination, and pupillary examination were all normal.  Slit 
lamp examination was normal except for mild diabetic induced 
cataracts.  After instillation of dilating drops, he was 
found to have rare dot and hemorrhages in both eyes.  

It was the examiner's impression that the veteran had mild 
diabetic retinopathy and mild diabetic induced cataracts in 
both eyes.  He also had mildly compromised vision directly 
related to his diabetes.  

In accordance with the August 2006 Board remand, the veteran 
was afforded a VA eye examination in January 2007.  At the 
time of the examination, the veteran was noted to have 
diabetes.  Fundoscopic examination revealed no hemorrhages, 
exudates, or neovascularization.  It was the examiner's 
assessment that the veteran did not have diabetic 
retinopathy.  The veteran's vision with glasses was 20/25-1 
for the right eye and 20/25-2 for the left eye.  

In an August 2007 addendum, it was noted that both the 2003 
and 2007 ophthalmologists had failed to find any diabetic 
retinopathy.  The examiner observed that the fundoscopic 
examination performed in March 2004 was done with a hand held 
ophthalmoscope without dilation and therefore of 
significantly less significance than the two ophthalmological 
examinations with dilation done in June 2003 and January 
2007.  Therefore, the prevailing impression was that the 
veteran did not have diabetic retinopathy.  

While there is some debate as to whether the veteran 
currently has diabetic retinopathy, a higher rating is not 
warranted, in any event, because the veteran does not 
complain of pain, and there is no evidence that he requires 
rest or experiences episodes of incapacity as result of 
retinopathy or cataracts.  

A compensable evaluation is not warranted for impairment of 
visual acuity under Diagnostic Code 6079 as the veteran has 
ben shown to have visual acuity no worse than 20/30 corrected 
vision for the right eye and 20/25-2 corrected vision for the 
left eye.  As a result of this, the Board concludes that the 
record does not support assignment of a compensable rating on 
the basis of loss of visual acuity.

The Board has considered other diagnostic codes to determine 
whether a higher evaluation may be assigned.  The veteran has 
shown no visual field deficit to warrant a higher rating 
under Diagnostic Code 6080.  Nor is there evidence that the 
veteran has diplopia or double vision to warrant a higher 
rating under Diagnostic Code 6090.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of a disability rating greater than 10 
percent for diabetic retinopathy with cataracts at any time 
since the effective date of the grant of service connection.

Extraschedular

The rating schedule is intended to evaluate average 
impairment in earning capacity resulting from disability.  
Ratings will be based as far as practicable on impairment in 
average earning capacity.  38 C.F.R. § 3.321(a), (b) (2007).

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board 
may determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
No. 05-2066 (Apr. 23, 2008).  

As discussed above the rating criteria reasonably describe 
the veteran's disabilities and there is no evidence of an 
exceptional or unusual disability picture.  There have been 
no periods of hospitalization and the veteran and marked 
interference with employment has not been reported.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

An increased (compensable) evaluation for erectile 
dysfunction is denied. 

An increased evaluation for diabetic neuropathy in the right 
lower extremity is denied.  

An increased evaluation for diabetic neuropathy in the left 
lower extremity is denied. 

An increased evaluation for nephropathy is denied.  

An initial evaluation in excess of 10 percent for diabetic 
retinopathy and cataracts is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


